Citation Nr: 0922034	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently rated as zero percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 until 
September 1975 and from January 1991 until May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In September 2007, audiometric testing revealed an 
average 33.75-decibel loss, with a speech recognition score 
of 92 percent in the right ear; and an average 35- decibel 
loss, with a speech recognition score of 92 percent in the 
left ear.

2.  In November 2007, audiometric testing revealed an average 
33.75-decibel loss, with a speech recognition score of 92 
percent in the right ear; and an average 33.75- decibel loss, 
with a speech recognition score of 92 percent in the left 
ear.

3.  In February 2008, audiometric testing revealed an average 
50-decibel loss in the right ear; and an average 52.5- 
decibel loss in the left ear.

4.  Tinnitus was not manifest in service and is not 
attributable to service.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  Tinnitus was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in July 2007 and June 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in July 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained. 
Private medical evidence has also been received and 
associated with the record.  Furthermore, the Veteran was 
afforded a VA examination in November 2007.  Although the 
examiner was not provided the c-file for review at the time 
of this examination, a review of the c-file was conducted in 
December 2007 by the same examiner who evaluated the Veteran 
in November 2007.  Furthermore, as detailed below, the 
examiner took down the Veteran's medical and history, 
considered the Veteran's lay statements, and reached a 
conclusion based on his examination that is consistent with 
the record.  The Board notes that the examiner, in describing 
his opinion, detailed generally accepted medical theories 
relating to the onset of tinnitus and how such theories were 
applicable to the specific facts of the Veteran's noise 
exposure and reported symptoms.  The examination is found to 
be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Bilateral Hearing Loss Disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged." Hart v. Mansfield, No. 05- 2424 
(U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001). A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition. It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.  
Here, the disability has not significantly changed and a 
uniform evaluation is warranted.

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness. 38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII. Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second. See 38 C.F.R. § 4.85(a), (d).

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999. See 
64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 
4.85). It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances. See 64 Fed. 
Reg. 25202 (May 11, 1999). The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed. Id. Further, the amended 
regulations included additional provisions that pertained to 
"exceptional patterns of hearing impairment" under 38 C.F.R. 
§ 4.86. Specifically, hearing loss of 55 decibels or more in 
each of the four specified frequencies (i.e. 1000, 2000, 
3000, and 4000 Hertz), and to hearing loss with a pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a), (b). The 
appellant filed his claim in June 2007 and only the amended 
regulations are applicable to his claim.

On a VA audiological evaluation in September 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



100
0
200
0
3000
400
0
Average Puretone 
Threshold
RIGHT
15
20
45
55
33.75
LEFT
20
25
40
55
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  Right 
and left ears were both reported as within normal limits from 
250Hz to 2KHz, with moderate high frequency hearing loss at 
3KHz and 4Khz.

On a VA audiological evaluation in November 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



100
0
200
0
3000
400
0
Average Puretone 
Threshold
RIGHT
15
20
45
55
33.75
LEFT
20
25
40
50
33.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
examiner found that no change in from the Veteran's previous 
audiological evaluation in September 2007 in so far as right 
and left ears were both within normal limits from 250Hz to 
2KHz, with moderate high frequency hearing loss at 3KHz and 
4Khz.



On a private audiological evaluation in February 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



100
0
200
0
3000
400
0
Average Puretone 
Threshold
RIGHT
40
40
55
65
50
LEFT
40
40
60
70
52.5

Results from any speech audiometry testing, if conducted, 
were not associated with the record.

Considering only the audiological data most favorable to the 
Veteran, the Board finds that the criteria for a compensable 
rating for the Veteran's service-connected bilateral hearing 
loss disability are not met. Accordingly, his claim for a 
compensable rating fails.

In February 2008 the average puretone thresholds, as 
calculated under 38 C.F.R. §4.85(b), were 50 for the right 
ear and 52.5 for the left ear.  Since speech recognition 
testing was not recorded in February 2008, the Board will 
consider such testing carried out in November 2007 which 
revealed 92 percent speech recognition bilaterally.  Under 38 
C.F.R. § 4.86, Table VI in Diagnostic Code 6100, pure tone 
thresholds and speech recognition scores correspond to 
category I bilaterally.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating. 38 C.F.R. § 4.86, Numeric 
Table VII.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). In this case, the numeric 
designations produce a noncompensable disability evaluation. 
38 C.F.R. Part 4 Diagnostic Code 6100. Accordingly, the 
noncompensable disability evaluation presently assigned 
accurately reflects the degree of the Veteran's service-
connected hearing impairment. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The Board is fully aware of the provisions of 38 C.F.R. § 
4.85(a) and that appropriate testing requires the use of the 
Maryland CND.  However, the test results of the VA 
examinations establish that the degree of disability is 
noncompensable and even if the Board bends the provisions of 
§ 4.85(a), a noncompensable evaluation is still warranted.  
Therefore, bending the provisions of § 4.85(a) is, at most, 
harmless error.

The Board has also considered the provisions of 38 C.F.R. § 
4.86, which provide that an individual who manifests puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 hertz) will be given a 
numeric designation from either Table VI or VIa, whichever 
results in the higher number. Id. Each ear will be evaluated 
separately. However, Section 4.86(a) is not applicable in 
this case because, as noted above, results of Audiological 
testing do not show puretone thresholds at all four of the 
specific frequencies of 55 decibels or more.

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately. The audiometric results reported above 
show that the Veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Veteran has not reported, nor does the evidence suggest, 
marked interference with employment as a result of his 
service-connected hearing loss and hence the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (2). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Service Connection for Tinnitus

The Veteran has appealed from the denial of service 
connection for tinnitus.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).

The Veteran contends to have bilateral tinnitus as a result 
of noise exposure during active service.  

As an initial matter, the Board observes that the appellant 
did not engage in combat with the enemy. His service 
personnel records do not show that he received any citations 
or awards for participation in combat with the enemy. See 38 
C.F.R. § 3.304(f). Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not applicable.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records do not reflect 
treatment for, or complaints of tinnitus in active service.  
In his September 1975 separation examination, the Veteran 
indicated he had never worn a hearing aid and had no hearing 
loss or ear trouble.  Furthermore, a medical examination 
revealed normal ears and ear drums.  While the separation 
examination does indicate mild high frequency hearing loss in 
the left ear, the separation examination does not mention 
tinnitus.  Audiometric testing performed, prior to the 
Veteran's separation from his second period of service, in 
April 1991, indicates "hearing loss profile is H1" and 
states that the Veteran was "[r]utinely [e]xposed to 
[h]azardous [n]oise," however the examination does not 
endorse tinnitus.

Based on the foregoing, the service treatment records show no 
tinnitus was incurred during active duty.  However, this does 
not in itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the Veteran's tinnitus is related 
to active service, for the reasons discussed below.

Following his most recent separation from active service in 
May 1991, the evidence does not show complaints of tinnitus 
until the Veteran filed for entitlement to service connection 
for the disorder in June 2007.  In November 2007, the Veteran 
reported to a VA examiner that he did not have tinnitus 
during active service.  He stated that, as of November 2007, 
his tinnitus was "only occasional."  The VA examiner, who 
was not able to review the Veteran's c-file, concluded that 
the Veteran's tinnitus was not the result of, or cause by, 
active service.  In December 2007, the same examiner was 
given access the Veteran's c-file, including his service 
treatment records.  After a review of the record, the 
examiner again concluded that the Veteran's tinnitus was not 
caused by, or the result of, his active service.

In so concluding, the medical examiner noted that the Veteran 
reported not having tinnitus during active service and 
although he does have occasional symptoms now, the examiner 
considered that the Veteran had a significant amount of non-
military noise exposure through his employment as a truck 
driver for 16 to 17 years.  The examining audiologist also 
stated that it is commonly accepted audiology, that when a 
person is removed from a noisy environment, hearing should 
not change.  Some exceptions to this include aging, further 
noise exposure, medications and illnesses.  The examiner 
indicated that tinnitus occurs at the time of the noise 
exposure, or soon afterwards, but not years later.

In considering the medical history as detailed above, the 
Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's tinnitus is found to be capable of lay 
observation and thus his statements constitute competent 
evidence and, as nothing in the record suggests otherwise, 
the Board also considers the Veteran's statements credible.  
As detailed above, in November 2007 the Veteran present both 
competent and credible evidence to a VA examiner that the 
onset of tinnitus was not until after active service.  The 
Board finds the Veteran's statements to that effect highly 
probative.  

However, while the Veteran himself believes that his tinnitus 
was caused by active service.  The Veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent medical opinion as to causation of his 
disorder. As such, his lay opinion regarding post-service 
etiology does not constitute competent evidence and lacks 
probative value. 

In conclusion, there is no lay or medical evidence of 
tinnitus during service or in proximity thereto.  In 
addition, there is no competent evidence attributing the 
remote onset of tinnitus to service, to include noise 
exposure.  Rather, the most probative evidence establishes 
that there was a remote post-service onset, unrelated to 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A higher evaluation for bilateral hearing loss, currently 
rated as 0 percent disabling, is denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


